COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






SHADY GROVE INC. AS LESSEE,

                            Appellant,

v.


TRAVIS COUNTY CENTRAL
APPRAISAL DISTRICT, 

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 



No. 08-10-00307-CV

Appeal from the

345th Judicial District Court

of Travis County, Texas 

(TC# D-1-GN-09-003522) 





MEMORANDUM  OPINION

            Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this
appeal.  See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).



December 8, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.